Fourth Court of Appeals
                                San Antonio, Texas
                                      March 11, 2015

                                   No. 04-14-00825-CV

                       IN THE INT OF JNA, JAA, ABD, Children,

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02932
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
        The above cause has been set for formal submission ON BRIEFS ONLY before this
Court on March 25, 2015, before a panel consisting of Justice Angelini, Justice Alvarez, and
Justice Pulliam.

       It is so ORDERED on this 11th day of March, 2015.

                                                                PER CURIAM



ATTESTED TO:__________________________________
                Keith E. Hottle
                Clerk of Court